ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Vicki M. Ahl committed professional misconduct, namely, violating her fiduciary duties as trustee of a trust she established on behalf of a client by failing to make distributions to beneficiaries required by the terms of the trust and depleting trust assets by the charging of excessive and unreasonable fees, in violation of Minn. R. Prof. Conduct 1.15(c)(4) and 8.4(d), and misrepresenting to counsel for the beneficiaries that time records were made contemporaneously with the performance of work described therein, in violation of Minn. R. Prof. Conduct. 8.4(c). A hearing was held before a referee. The referee filed findings of fact, conclusions of law, and a recommendation for discipline in which the referee concluded that respondent had committed the misconduct alleged in the petition and recommended that respondent be suspended with no right to petition for reinstatement for two years.
Respondent and the Director have entered into a stipulation for discipline in which they waive their right to briefing and oral argument before this court and stipulate that the referee’s findings of fact and conclusions of law are conclusive. The parties recommend that the court impose the discipline recommended by the referee.
The court has independently reviewed the file and approves the jointly recom-. mended disposition.
IT IS HEREBY ORDERED that respondent Vicki M. Ahl is indefinitely suspended from the practice of law, effective 14 days from the date of filing of this order, with no right to petition for reinstatement for a minimum of two years from the date of this order. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), Rules on Lawyers Professional Responsibility (RLPR). Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), shall pay $900 in costs pursuant to Rule 24, RLPR, and shall pay disbursements in an amount to be determined pursuant to Rule 24, RLPR.
BY THE COURT:
/s/
Alan C. Page Associate Justice